DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 4, 2021, is acknowledged. All non-elected claims were cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handfield et al. (WO 2018/013967 A1). Handfield et al. teach a mutant mutacin 1140 comprising SEQ ID NO: 24 wherein the lysine at position 2 is substituted with alanine or a pharmaceutical composition comprising the mutant mutacin 1140 (SEQ ID NO: 783, Figure 5). The mutacin has a decarboxylated C-terminal amino acid and post-translational modifications (Figure 1A). Hadfield et al. teach that the mutacin variants can be .
Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 22, the indefinite language is: “mutant mutacin 1140 comprising SEQ ID NO: 24... said mutant mutacin having a decarboxylated C-terminal amino acid, having an amino acid mutation at positions 2 in which the lysine residue is substituted with an alanine, and being post-translationally modified”.
The amino acid sequence of the precursor lantibiotic is clear: SEQ ID NO: 24 with a lysine to alanine substitution at position 2. However, the post-translationally modified structure of the mutant mutacin 1140 is unclear. It is not clear if structure is identical to the structure of mutacin 1140 in Figure 
The metes and bounds of the claims are unclear because the structure of the claim compounds is ambiguous. The dependent claims 22-28 fail to remedy this issue and are likewise rejected. In response, Applicant is encouraged to amend the claims to recite the precise structure of the mutant mutacins, illustrating and/or fully describing all post-translational modifications.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        



cmb